COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
 TEXAS TECH UNIVERSITY HEALTH                  §
 SCIENCES CENTER AT EL PASO,                                 No. 08-12-00373-CV
                                               §
                  Appellant,                                   Appeal from the
                                               §
 v.                                                           327th District Court
                                               §
                                                           of El Paso County, Texas
 LYDIA VEGA, INDIVIDUALLY AND                  §
 AS PERSONAL REPRESENTATIVE OF                                  (TC# 2006-809)
 THE ESTATE OF SIRIA BOJORQUEZ,                §
 AND ALL WRONGFUL DEATH
 BENEFICIARIES AND AS NEXT                    §
 FRIEND OF ISABEL BOJORQUEZ,

                  Appellee.
                                      JUDGMENT

       The Court has considered this cause on the agreed motion to dismiss appeal, and

concludes the motion should be granted. We therefore set aside the trial court’s order denying

Appellant’s plea to the jurisdiction, and remand the case to the trial court for rendition of

judgment in accordance with the parties’ agreement. We further order costs on appeal shall be

taxed in accordance with the parties’ agreement, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2013.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.